Citation Nr: 0200118	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  01-09 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.  

3.  Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.  

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
September 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) RO.  By a rating decision 
in September 1984, the RO granted service connection for 
tinnitus, assigning a 10 percent disability rating, and for 
bilateral sensorineural hearing loss, assigning a 
noncompensable disability evaluation, effective in May 1984.  
By a rating decision in December 1994, the RO granted service 
connection for PTSD.  By a rating decision in October 1997, 
the RO increased the disability rating for PTSD from 30 to 50 
percent, effective October 13, 1994. 

By a rating decision of April 2001, the RO denied an 
evaluation in excess of the 50 percent disability rating in 
effect for PTSD, denied an evaluation in excess of the 10 
percent rating in effect for tinnitus, denied a compensable 
rating for bilateral high frequency hearing loss, and denied 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  The veteran filed a 
notice of disagreement with that decision which was received 
by the RO later that month.  He was furnished a statement of 
the case in October 2001.  His substantive appeal was 
received in November 2001, and this appeal ensued.  

The veteran's claim for an evaluation in excess of 50 percent 
for PTSD and his claim for an award of TDIU are addressed in 
the remand appended to this decision.
 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the RO.

2.  The veteran's service-connected tinnitus does not present 
an exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards.

3.  VA audiometry examination discloses pure tone decibel 
loss measurements and speech discrimination scores warranting 
numeric designations of Level I for each ear.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.87a, 
Diagnostic Code 6260 (2001).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contention that he is entitled to TDIU is, in 
essence, a contention that he is entitled to an increased 
evaluation for each service-connected disability.  The Board 
has, therefore, considered the appropriate evaluation for the 
veteran's tinnitus and his hearing loss.  As noted, the 
appropriate evaluation for PTSD is addressed in the Remand 
appended to this decision.  Disability ratings are determined 
by applying the criteria set forth in VA's Schedule for 
Rating Disabilities.  These criteria are based on the average 
impairment of earning capacity.  Individual disabilities are 
evaluated under separate diagnostic codes.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

During the pendency of this claim, there has been a 
significant change in the applicable statutory law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This enactment altered the extent of 
the duty to assist and duty to notify the claimant during the 
development process.

The veteran has been afforded VA examination during the 
pendency of the claim.  VA clinical records have been 
obtained.  The RO requested that the veteran provide 
authorization for release of clinical records from private 
clinical providers identified by the veteran.  The RO 
reminded the veteran, by a letter dated in December 2000, 
that such release had not been returned, and that the 
clinical evidence could not be obtained without that 
authorization.  The veteran has been informed of the evidence 
obtained and of the evidence not obtained.  Therefore, a 
remand for further notification to the veteran under the 
provisions of VCAA is not warranted.  38 U.S.C.A. § 5103A.

In this case, the rating decision and an October 2001 
statement of the case advised the veteran of all criteria 
pertaining to an increased or extraschedular evaluation for 
the service-connected disabilities.  Based on this 
information, the Board finds that VA satisfied its duty to 
assist the appellant in the development of facts pertinent to 
the claim.

1.  Claim for Evaluation in Excess of 10 percent for Tinnitus

In this case, the veteran has been granted a 10 percent 
evaluation for tinnitus, which is the maximum schedular 
evaluation under either the prior criteria or under the 
revised criteria for that disability.  As the veteran is 
already evaluated at the maximum schedular evaluation 
available, he is not entitled to an evaluation in excess of 
that schedular evaluation unless he establishes that there is 
a basis for an extraschedular evaluation.

The RO, including in the April 2001 determination, expressly 
considered referral of the case to the Under Secretary for 
Benefits or to the Director, Compensation and Pension 
Service, for assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) for purposes of an award of TDIU.  This 
regulation provides that, to accord justice in an exceptional 
case, where the schedular criteria for unemployability are 
found to be inadequate, the RO may refer the claim for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  No such factor, relating 
either to tinnitus or to any other service-connected 
disability, was found to be present in this case.

The Board has considered the veteran's statements, as well as 
his outpatient treatment records and the report of VA 
examination conducted in September 2000.  The clinical 
evidence establishes that the veteran continues to experience 
persistent tinnitus, so as to warrant the 10 percent 
schedular evaluation.  The evidence presented by the veteran 
does not establish that the regular schedular standards, 
representing average impairment in earning capacity, are 
inadequate, impractical, or fail to account for factors of 
disability due to tinnitus present in the veteran's case.

The Board has also reviewed the record under 38 C.F.R. 
§ 3.321(b).  The Board agrees with the RO that there is no 
evidence which warrants further action on this question.  See 
VAOPGCPREC 6-96 (1996).  There is no evidence demonstrating 
that the service-connected tinnitus markedly interferes with 
employment.  There is no evidence that the veteran has been 
hospitalized or has required frequent treatment due to 
tinnitus.  The veteran has not submitted evidence that his 
tinnitus results in disability factors not contemplated in 
the criteria.  The Board agrees that referral of the 
veteran's claim for an evaluation in excess of the maximum 
schedular evaluation for tinnitus to the Secretary for 
Benefits or to the Director, Compensation and Pension 
Service, is not warranted by the evidence in this case.  

The evidence as to whether the veteran meets or approximates 
extraschedular criteria for an evaluation in excess of 10 
percent for tinnitus is not in equipoise, and the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.

2.  Claim for compensable evaluation for hearing loss

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a).

In evaluating service-connected hearing impairment, 
disability ratings are derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test.  
38 C.F.R. § 4.85.  The results are then analyzed using Tables 
VI, VI A and VII contained in 38 C.F.R. § 4.85.

Under these criteria, the degree of disability for bilateral 
service-connected hearing loss disability is determined by 
application of a rating schedule that establishes eleven 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).  

VA audiologic evaluation in September2000 revealed pure tone 
thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
40
50
LEFT
20
20
25
40
45

The average pure tone threshold loss in the right ear was 33 
decibels and for the left ear was 33 decibels.  Controlled 
speech discrimination examination (Maryland CNC) revealed 
speech recognition ability of 94 percent in the right ear and 
of 96 percent in the left ear.

Applying the results of audiologic examinations under the 
governing regulations, the September 2000 VA audiologic 
examination findings result in a numeric designation of Level 
I for the right ear and Level I for the left ear, when 
coupled as required under Table VI.  Using these results 
under Table VII, a zero percent rating is indicated.  The 
evidence is not in equipoise to warrant a more favorable 
evaluation for the veteran's hearing loss under Diagnostic 
Code 6100 or under any other regulation or diagnostic code.


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

The veteran contends that the current manifestations of his 
service-connected PTSD is more severe than reflected in the 
current disability rating assigned, and that he is unable to 
obtain and maintain substantially gainful employment due to 
his service-connected disabilities.  

The report of the veteran's psychiatric examination by the VA 
in October 2000 contains conflicting information regarding 
the cause of the veteran's reported inability to work.  Early 
in the report, it is noted regarding the effects of 
disability on his occupation that the veteran cannot work 
because of his heart, and that he last worked in 1992.  The 
report includes diagnoses of myocardial infarction, angina, 
hypercholesterolemia, and status post cardiac catheterization 
times two.  

The examination report further reflects that the veteran had 
been removed from group psychiatric treatment because he was 
too hostile, and he had not received any psychiatric 
treatment since his last visit.  He had previously taken 
Xanax, but not currently.  Reportedly, his symptoms of PTSD 
included nightmares.  It is noteworthy, however, that the 
mental status examination report also reflects that the 
veteran had been hearing voices with his nightmares and had 
conversations with them.  He also reported that he had seen 
rats and vultures crawling around the floor recently.  He saw 
movement, looked, and nothing was there.  He stated that this 
scared him a great deal.  The psychiatric diagnosis was that 
the veteran continued to meet all of the criteria for PTSD; 
that he had had an exacerbation in his symptoms; and that he 
also met the criteria for major depressive episode, 
recurrent.  The examiner further commented on the data by 
describing the veteran as being moderately to severely 
affected by the PTSD in that he cannot work.  He was having 
marital difficulties, his children were afraid of him 
secondary to increased impulsivity and anger outbursts, and 
he was not able to function socially at all.  It was 
recommended by the examiner that the veteran seek treatment 
from a psychiatrist.  

The Board is interested in determining the precise cause of 
the reported inability to work discussed in the October 2000 
VA examination report.  Specifically, the determination of 
the veteran's entitlement to a total disability evaluation 
based on individual unemployability depends on which 
statement in the report is accurate.  Is the veteran unable 
to work as a result of a cardiac disorder, for which service 
connection has been denied, or, is it that the veteran is 
unable to work as a result of his service-connected PTSD, 
regardless of his cardiac disorder?  Answering this question 
is crucial to deciding this appeal.  In the judgment of the 
Board only clinical evidence can resolve the matter and 
further development of the evidence by the RO is necessary to 
achieve this purpose.  

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)] redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  The provisions of the 
VCAA and the implementing regulations are accordingly 
applicable here.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

Among other things, the implementing regulations provide that 
VA will provide a medical examination or obtain a medical 
opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  The Board's determination must be preceded by 
completion of the evidentiary development necessary to comply 
with the provisions of the VCAA.  At a minimum, such 
development must include a VA psychiatric examination and a 
medical opinion as to the cause of the veteran's 
unemployability, if currently demonstrated.  Also, inasmuch 
as there were diagnoses of PTSD and major depressive episode, 
recurrent, on the VA psychiatric examination, it is necessary 
to clearly differentiate the manifestations of service-
connected psychiatric disability from the manifestations of 
any nonservice-connected pathology.  If the manifestations of 
any service-connected and nonservice-connected disabilities 
cannot be differentiated, all psychiatric symptoms must be 
included in determining the proper disability rating.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is 
not possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
claimant's favor and that such manifestations be attributed 
to the service-connected disability).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to obtain any additional VA treatment 
records dated since October 2000 the date 
of the most recent clinical records 
currently of record.

2.  The RO should again offer the veteran 
an opportunity to identify all sources of 
medical treatment (VA, private or other) 
that he has received for service-
connected disability and should provide 
assistance to him in obtaining records 
documenting any such treatment which are 
not currently of record.  

The RO should make the necessary 
arrangements for the veteran to undergo a 
special psychiatric examination.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  On 
the basis of the examination findings, 
review of the claims folder, and any 
additional information or evidence 
obtained from the veteran, the examiner 
should provide an opinion, with complete 
rationale, as to the current severity of 
the veteran's service-connected PTSD, and 
the extent to which current psychiatric 
disability is caused by the service-
connected PTSD as opposed to any other 
disorder, for example, major depression, 
if shown.  The etiology of additional 
psychiatric disorder should be discussed, 
including a finding as to whether it is 
related to the service-connected PTSD or 
otherwise related to service.  If it is 
not possible to make such a 
determination, the examiner should so 
state.  The examiner should state the 
veteran's GAF score, and should provide 
an opinion as to whether the veteran's 
GAF score is changed if disability due to 
any psychiatric disorder which is not 
etiologically related to service is 
excluded from consideration in arriving 
at the GAF score.  The examiner should 
then express an opinion as to the extent 
to which service-connected disabilities, 
considered alone, without regard to any 
other disability, or the veteran's age, 
impair his employability.  The examiner 
should state whether service-connected 
PTSD, tinnitus, hearing loss, and any 
other service-connected disability, 
considering all service-connected 
disability together, render the veteran 
unable to obtain or maintain 
employability.  

4.  Upon completion of the above 
development, the RO should readjudicate 
the issues on appeal in accordance with 
the VCAA and all other currently 
applicable law and regulations.  If any 
claim remains denied, the case should be 
processed in accordance with appropriate 
appellate procedures, including the 
issuance of a supplemental statement of 
the case.  The appellant and his 
representative should be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
otherwise in order.  

The appellant need take no action until he receives further 
notice.  The purpose of this REMAND is to procure clarifying 
data and to provide due process.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


